COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-07-039-CV
 
IN
THE INTEREST OF S.M.‑C., A CHILD
 
                                              ------------
 
             FROM
THE 362ND DISTRICT COURT OF DENTON
COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
On March 15, 2007 and March
28, 2007, we notified appellant Lisa M., in accordance with rule of appellate
procedure 42.3(c), that we would dismiss her appeal unless the $125 filing fee
was paid.  See Tex. R. App. P. 42.3(c).  Appellant Lisa M. has not paid the $125
filing fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellant Lisa M. has
failed to comply with a requirement of the rules of appellate procedure and the
Texas Supreme Court=s order of
July 21, 1998,[2]
we dismiss the appeal of Lisa M.  See
Tex. R. App. P. 42.3(c),
43.2(f).  The appeal of appellant Thomas
Christopher C. remains pending before the court.
Appellant Lisa M. shall pay
all costs of her appeal, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
 
PANEL
D:  WALKER, J.; CAYCE, C.J.; and MCCOY,
J.
 
DELIVERED:  May 3, 2007




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).